DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “(2) processes the intermediate version of the sequence of images with a second set of heuristics and rules of the artificial intelligence model to produce a final version of the sequence of images with a final resolution that is greater than the initial resolution and the intermediate resolution, wherein the first set of heuristics and rules of the artificial intelligence model first enhances the sequence of images with the compressed resolution and subsequently upscales the sequence of images as enhanced from the compressed resolution to the intermediate resolution, and wherein the second set of heuristics and rules of the artificial intelligence model first upscales the sequence of images from the intermediate resolution to the final resolution and subsequently enhances the sequence of images as upscaled to produce the final version of the sequence of images.”
claim 11: “processing the intermediate version of the sequence of images with a second set of heuristics and rules of the artificial intelligence model to produce a final version of the sequence of images with a final resolution that is greater than the initial resolution and the intermediate resolution by first upscaling the sequence of images from the intermediate resolution to the final resolution and 

The closest prior art of record is noted as follows:
Jia et al. (Super-Resolution with Deep Adaptive Image Resampling, 18 December 2017, arXiv, Pages 1-10), as cited in the IDS filed 22 January 2021
Wang et al. (Resolution-Aware Network for Image Super-Resolution, May 2019, IEEE Transactions on Circuits and Systems for Video Technology, Vol. 29, No. 5, Pages 1259-1269)
Yang et al. (LCSCNET: Linear Compressing-Based Skip-Connecting Network for Image Super-Resolution, 2020, IEEE Transactions on Image Processing, Vol. 29, Pages 1450-1464)
Yang et al. (Depth map super-resolution using stereo-vision-assisted model, 2015, Neurocomputing, Vol. 149, Pages 1396-1406)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661